 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDRICHFIELD OIL CORPORATIONandOIL WORKERS INTERNATIONAL UNION,CIO.Case No. 21-CA-168-5.October 18, 1954Decision and OrderUpon charges duly filed by Oil Workers International Union, CIO,herein called the Union, the General Counsel of the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Twenty-first Region (Los Angeles, California), issued a com-plaint dated November 16, 1953, against Richfield Oil Corporation,herein called the Respondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136), herein calledthe Act.Copies of the charges, complaint, and notice of hearing there-on were duly served upon the Respondent and the Union.The complaint alleges in substance that on or about April 14, 1953,the Respondent unilaterally promulgated a "Stock Purchase Plan,"herein called the Plan, in violation of Section 8 (a) (1) of the Act,and that since on or about April 28, 1953, the Respondent has refusedto bargain with the Union concerning the Plan, in violation of Section8 (a) (5) and (1) of the Act.Respondent duly filed its answer deny-ing the commission of any unfair labor practices.On February 12, 1954, all parties entered into a stipulation whichset forth an agreed statement of facts and executed a motion to trans-fer proceeding to the Board, in which the parties waived their rightto a hearing and the issuance of an Intermediate Report and Recom-mended Order and proposed findings of fact and conclusions of law.By an order of the Board dated March 10, 1954, the above-mentionedstipulation was approved and made part of the record herein, andthis proceeding was transferred to and continued before the Board.Thereafter, on July 22, 1954, the Board heard oral argument in thiscase,' in which the Respondent and General Counsel participated.Upon the basis of the stipulation and the entire record in this case,the Board, having duly considered the briefs filed by the parties, aswell as the brief filed asaraicus curiaeby the chamber of commerceof the United States, makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged in the explora-tion and drilling for, and in the production, refining, transportation,1 Although not present at oral argument, Member Peterson has read the transcript ofargument herein110 NLRB No. 54. RICHFIELD OIL CORPORATION357and distribution of, petroleum and petroleum products. Its operationsare carried on in several States, including the State of California,where the employees involved in this proceeding are employed, and inthe Dominion of Canada. During 1952, Respondent's sales of crudeoil and refined products were valued at $177,651,000.During the 12-month period ending May 31, 1953, Respondent shipped productsvalued in excess of $1,000,000 from the State of California to otherStates.The Respondent admits and we find that it is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDOilWorkersInternationalUnion, CIO, is a labor organization asdefined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The appropriate unit and representation by the Union of amajority thereinWe find that all production, construction, and maintenance em-ployees employed by the Respondent in the producing, refining,natural gasoline, pipeline, and Long Beach harbor terminals divisionsin the State of California, including working foremen and pipelinegaugers, but excluding all clerical, administrative, professional, tech-nical, casual, temporary, marine department, and electrical employees,guards, gatemen, watchmen, and all supervisors as defined in the Actpresently constitute, and have at all times pertinent to this case con-stituted, a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We also find that since April 17, 1945, on which date the Boardcertified the Union as the exclusive representative of all employees inthe above unit for purposes of collective bargaining,? the Union hasbeen, and now is, the exclusive bargaining representative of the em-ployees in the unit for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.B. The refusal to bargain 3Respondent admits that on April 14, 1953, it notified its employeesthat its board of directors had adopted the Plan, that on April 21,1953, the Union requested it to bargain concerning the Plan, and that3 59 NLRB 15543In view of our finding below that the Respondent violated Section 8 (a) (5) and (1)of the Act by its refusal to bargain,upon request, concerning the Plan, we deem it unneces-sary to concern ourselves with the allegation of the complaint that the Respondent alsoviolated Section 8 (a) (1) by its unilateral promulgation of the Plan 358DECISIONSOF NATIONALLABOR RELATIONS BOARDon April 28, 1953, and at all times thereafter, it refused, and nowrefuses, to bargain with the Union with respect to the Plan, whichtook effect on July 1, 1953.This refusal to bargain by the Respondentis based solely on the contention that the Plan is not a subject matterof compulsory collective bargaining.The sole issue for decision inthis case, therefore, is whether a stock purchase plan of the essentialcharacter of the Respondent's falls within the area where the Actrequires bargaining.The stated purpose of the Plan is "to foster a closer and continuingassociation" between the Respondent and its employees.Participa-tion in the Plan is voluntary.Membership is open to all personsregularly employed by the Respondent who (a) have completed atleast 1 year of service in its employ, and (b) are at least 30 years of ageand not over 65 years of age if a man, or 60 years of age if a woman.Members contribute, by way of authorized payroll deductions, amonthly sum of not less than $5 nor more than 5 percent of their earn-ings for the month. The Respondent, in turn, makes monthly contri-butions equal to 50 percent of the contributions made by members eachmonth and an annual contribution whose amount is dependent uponthe ratio of profits to invested capital.Under this arrangement, Re-spondent's contributions may amount to as much as 75 percent of themembers' contributions.Member contributions are credited to a member account kept foreach participant; company contributions are credited to a trusteedaccount maintained for each member.Except for such amounts asare needed for the operation of the Plan or are retained "for the bestinterests of the Members," the trustee under the Plan is required to usethe funds in the member and trusteed accounts to purchase shares ofRespondent's common stock in the open market or by private purchase,at such prices, in such amounts, and at such times as he may determine,4and to credit the shares purchased to the respective accounts of eachmember at the end of the calendar quarter in which the stock is ac-quired.All cash and stock dividends are credited to the respective ac-counts, the cash dividends being used to purchase additional shares ofstock.No cash or stock can be distributed to anyone while a member of thePlan.Upon termination of service at age 55 if a man, or at age 50,years if a woman, or in the event of death or total and permanent dis-ability, the member or his beneficiary receives all cash and stock cred-ited to his two accounts.A member leaving the employ of the Re-spondent before reaching the aforementioned age receives the cashand stock credited to his member account and a specified percentageof the cash and stock credited to his trusteed account, ranging from4 The Respondent has an authorized capital stock of 7,500,000 shares of voting commonstock, of which 4,000,000 areoutstanding. RICHFIELD OIL CORPORATION359nothing if he has participated in the Plan for less than 5 years to 100percent if he has participated for 10 years or more.A member with-drawing from the Plan while remaining an employee of the Companyreceives only the cash and stock credited to his member account, and isineligible to reenter the Plan for 2 years.A member's interest in the Plan is not assignable.When instructedby a' member in writing, the trustee votes the stock allocated to themember's two accounts in accordance with such instructions.All costsand expenses incurred in administering the Plan are borne by theRespondent, which reserves the right to amend or terminate the Planat any time.However, no assets of the trust may be used fof ordiverted to purposes other than for the exclusive benefit of themembers.It is the contention of the Respondent that it was not required tobargain regarding the Plan mainly because (1) the contributions madeby it thereunder are not encompassed by the term "wages" or "otherconditions of employment" within the meaning of the Act ' inasmuchas they represent, not compensation for work performed, but merelyan incentive to employees to invest in company stock, a matter con-cerning which the employees are free to act as they please, and (2)such compulsory bargaining would contravene the basic policies ofthe Act.We find this contention to be without merit.It is now well established that the term "wages" comprehends allemoluments of value which may accrue to employees because of theiremployment relationships In our opinion, a stock purchase plan ofthe character before us is embraced by this statutory term. Thus, it isnot, and indeed cannot be, seriously disputed by the Respondent thatas a result of its contributions under the Plan's benefits inure to em-ployees which constitute an emolument of value. Such contributionsare, used to purchase shares of stock of the Respondent which arethen allocated to the employees, as described above.The fact that thefuture value of the stock may be speculative does not, as our dissent-ing colleague asserts, compel a finding that the Plan involves neitherwages nor even a condition of employment.We need only note herethat the future value to employees of the employer's contributions un-der the pension plan in theInland Steelcase, which the Court heldwas a condition of employment involving wages, was also speculative,5 Section 8 (a) provides:"It shall be an unfair labor practice for an employer-(5) torefuse to bargain collectively with the representatives of his employees,subject to the pro-visions of section 9 (a) "Section 9 (a) refers to " . . collective bargaining in respect to rates of pay, wages,hours of employment, of other conditions of employment " The parallel language of Sec-tion 8 (d), which defines collective bargaining for the purposes of Section8 (a) (5) and8 (b) (2), is ".with respect to wages,hours, and other terms and conditions of em-ployment, . . .°InUmd Steel Company,77 NLRB 1, enfd. 170 F 2d 247 (C A 7), cert denied 336U. S 960, W. TV. Cross cf,Co,Inc. v N L ItB, 174 F 2d 875 (C A. 1) ,WeyerhaeuserTimber Company,87 NLRB 672-—United Shoe Machine, y Corporation, Inc,96 NLRB 1309. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDdepending upon the continued existence of the employeras well asthe survival of the employees to retirement age, let alone the health ofthe dollar.It is accordingly plain that when,as inthis case, thebargainability of a plan providing for the deferred payment of com-pensationis inissue, the result does not, and wefail to see how it can,hinge on whether, in the Board's view, future events are likelyto affectadversely the value to the employees of the subject matter involved.We also find that the benefits to employees under the Plan flow fromthe employment relationship. In so finding, we rejectas totally un-relastic bothMember Beeson's suggestion that the Plan is merelydesigned to encourage employees to become coentrepreneurs and theRespondent's position, noted above, that its contributionsare in noway related to compensation but represent merely an incentive toemployees to invest in company stock, the sole consideration thereforbeing the contributions made by the participating employees.Wethink that a common sense, nontechnical view of the Plan, includingitsmanifest purpose, its unmistakable emphasis upon the long termaccumulation of stock for future needs rather than upon stock owner-ship as such, its requirement that participants,be employees, and,itsprovision for benefits which are related to the employees' length ofservice and amount of wages while participating, compels the con-clusion that benefits accruing to employees thereunder represent a partof the compensation or remuneration received by the employees fortheir labor, differing from their weekly wages only in form and timeof payment.'As indicated above, we are of the further opinion that a stockpurchase plan, such as that of the Respondent, is also encompassed bythe term "other conditions of employment."That broadgenericphrase has been held torefer at leastto the terms or conditions underwhich employment status is afforded.' In this case we find that em-ployees who are members of the Plan perform their work under a7 In this connection we perceive no real differencebetween thebenefits which accrue toemployees under the Plan and thosewhichresult from a retirement and pension plan,which theInland Steeldecision held are "wages "Althoughnot controlling,it is noteworthy that the Respondent applied for and re-ceived Treasury Department approval of the Plan under sections 165 (a)and 23 (p) ofthe Internal RevenueCodeThe former section accords tax-exempt status to a trustforming part of a stock bonus, pension,or profit-sharing plan of an employer for theexclusive benefit of his employees or their beneficiariesThe latter section allows tax de-ductions for "Contributions of an employer to an employees'trust or annuity plan andcompensation under a defeired-payment plan"With respectto section 23 (p), section39 23(p)-1 (a) and (b) of Treasury Regulations 118 states in part as follows : "Sec-tion 23(p)does not applytoa plan whichdoes not defer the receipt of compen-sation.Contributionsmay . . . be deductedunder section 23 (p) only to the ex-tent thatthey are ordinary and necessary expenses during the taxable year in carryingon trade or business and are compensation for personal services actually renderedInno case is a deduction allowable under section 23 (p) for the amount of any contributionfor the benefit of an employee in excess of the amount which,together with other deduc-tions allowed for compensation for such employee'sservices,constitutes a reasonableallowance for compensation for the servicesactuallyrendered.."8 Inland Steel Company,supra,Weyerhaeuser Timber Company,supra. RICHFIELD OIL CORPORATION361pledge from the Respondent of future payments in the form of com-pany stock as well as ordinary weekly wages.To hold in these cir-cumstancesthat the Plan is not a "condition of employment" wouldbe to deprive that statutory term of all meaning. In this connection,contrary to the Respondent, we regard as uncontrolling the optionalnature of the Plan.The retirement plan which was held to be a"condition of employment" in theInland Steelcase, for example, wasalso optionalwith the employees.'There remains for consideration the argument by the Respondentthat it would contravene the policies of the Act to require the Respond-ent to bargain concerning the Plan. In this connection the Respond-ent places much reliance upon the language in the "Declaration ofPolicy" which appears as a preamble to the Act to the effect that itis the purpose and policy of the Act to prescribe the legitimate rightsof employees and employers and to provide orderly and peaceful pro-cedures for preventing the interferences by either with the legitimaterights of the other.According to the Respondent, included amongthe "legitimate rights" of an employer, which it claims are inviolate,is the right of an employer to control his own business affairs and op-erations and the disposition of his properties, and inasmuch as com-pulsory collective bargaining concerning the Plan could result in asubstantial encroachment upon that right, it must be presumed thatthe Act does not require it.Section 8 (a) (5) itself discloses a congressional intent to requirecollective bargaining as to all matters embraced by the terms "ratesof pay, wages, hours of employment, or other conditions of employ-ment," and admits of no exceptions.10 In the face of this expression ofcongressional purpose, the Respondent's policy argument is withoutsubstance.But even assuming it to be true,as the Respondent ineffect argues, that Congress did not intend Section 8 (a) (5) to have9Tlre Respondent's contention that theInland Steelis distinguishable from the instantmatter because the retirement plan involved in that case provided for compulsory retiie-ment of employees after a certain age, and therefore affected their tenure of employment,is likewise without meritIn this respect the following language by the court is sig-nificant(170 F 2d 247 at 253) ."The Company makes the far fetched argument thatthe contributions made to a pension plan `differ in no respect from a voluntary paymentthat Wright be made to each employee on his marriage, or on the birth of a child, or onattaining the age of 50, or on enlisting in the armed forces in time of war or on partici-pating as a member of a successful company baseball team,'but we think there is a vastdifference which arises from the fact that such hypothetical payments are not made asthe result of a promise contained in a plan or program.They represent nothing morethan a giftAssume,however,that such supposed payments were made to employees asa result of a company obligation contained in a plan or programSuch an obligationwould represent a part of the consideration for services performed,and payments made inthe discharge of such obligation would, in our view,be `wages' or included in`conditionsof employment.' "rQ In-WyW. -CrossfCo.,.I-nc. v.N L R -B;supra,the court said:" .we think thatCongress'intended to impose upon employers a duty to bargain collectively with theiremployees'representatives with respect to any matter which might in the future emergeas a bone of contention between them,provided,of course,it should be a matter 'in re-spect to rates of pay,wages, hours of employment,or other conditions of employment ' " 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDso strict an interpretation and that the underlying policies of the Actwould be jeopardized were that section, its literal language satisfied,held to require bargaining about certain matters falling within theareaof what is commonly termed "managementprerogatives," wefind nothing in the Act, including its "Declaration of Policy," or in thelegislativehistory of the Act which indicates that Congress did notintend to subject a stock purchase plan of the character involved in thiscaseto the bargaining process.To support its contention that it would do violence to the basicpolicies of the Act to compel an employer to bargain about such astock purchase plan as is involved herein, the Respondent arguesthat such bargaining (1) would be tantamount to requiring an em-ployer to bargain about the ownership and control of its company, inas-much as a share of stock represents an interest in the company andcarries the right to vote, and (2) could result in the union's obtaininga seat on both sides of the bargaining table, representing employeesin their capacity as employees on the one side and as stockholders onthe other, and could lead; to substantial interference.with, and per-haps control over, management by the union. In the latter connection,the Respondent asserts that the union would be able to pool stock-holder-employees' voting rights and that it is not uncommon forminority stockholders to hold the balance of power in corporate affairs.However, neither on the basis of precedent nor uponde novocon-sideration of the issue involved do we find in these arguments anyjustification for the result contended for by the Respondent.Regarding (1), the issue in this case is not whether ownership andcontrol of a business are subject matters of compulsory collectivebargaining, but whether bargaining is required with respect to a stockpurchase plan which provides for wage benefits in the form of stockwhen it appears that such bargaining may have an incidental effectupon aspects of what Respondent refers to as ownership and controlor the "legitimate rights" of an employer.To the extent that suchcompulsory bargaining infringes upon the asserted right of an em-ployer to dispose of his property and to run his business as he seesfit, that interference, we believe, is not decisively distinguishable fromsuch intrusions in management affairs as occur whenever an employerfulfills his statutory obligation to bargain collectively, as, for example,when he bargains with respect to retirement and pension plans, grouphealth and insurance programs, merit wage increases, and profit-sharing plans, all of which, the Board and courts have held, lie withinthe statutory scope of collective bargaining."Clearly, therefore, not-withstanding such interference, bargaining with respect to 'a stock11 SeeInlandSteelCompany,supra,TV TV Cross & Co , Inc. v. N. L. R B , supra;N L R B v J H Allison Co,165 F. 2d 766 (C. A. 6) ; NL R B.v. Black-Clawson Co,210 F. 2d 523(C. A. 6). RICHFIELD OIL CORPORATION363purchase plan is sanctioned by the provisions of the Act. Indeed, inUnited Shoe Machinery Company, Inc.,12where an employer refusedto bargain about its long-established policy and method of granting10 shares of common stock to every employee with at last 25 years ofservice, a violation of Section 8 (a) (5) was found for the reason that"the bonus grant of stock is an emolument of value, a perquisiteearned by reason of the employment relationship.As such, it comeswithin the statutory definition of `wages' and is, therefore, an appro-priate subject of bargaining between employer and employees."With respect to (2), it is sufficient to point out that under the Actthe exclusive representative of employees is entitled to represent thoseemployees, including the stockholders, among them, only in theircapacity as employees.At the bargaining table, therefore, the statu-tory representative cannot act, and the employer need not bargainwith it, except as the representative of employeesas such,and onlywith respect to "rates of pay, wages, hours of employment, or otherconditions of employment." 13And, even in these areas, it may beappropriate to point out to those who are inclined to equate an employ-er's obligation to bargain with a complete and abject submission toevery union proposal, the Act, in the words of the Supreme Court,"does not compel any agreement whatsoever between employees andemployers." 14On the occasion of stockholder meetings, corporate,elections, or any other matter in which only stockholders have the-right to be heard, the union has no voice whatever as a statutory rep--resentative.It by no means follows that the effect of our decision here is to-require the Respondent to bargain with respect to its dividend, debt,and financial policies, simply because, as the dissenting opinion wouldhave it, such matters are "relevant" to the establishment of a stock-purchase plan.Indeed, these factors are no less relevant where a-union seeks to bargain about higher wages, pension plans, or profit-.sharing plans, all of which have been held by this Board and by thecourts to be subjects of mandatory collective bargaining.Yet no onecan seriously contend that those decisions have forced employers tobargain as to their dividend, debt, or financial policies.15In short, we are persuaded that the dire consequences foreseen by,our dissenting colleague in this decision are much more illusory than12 96 NLRB 130911The mere ownership of stock haslong been held to be insufficient reason forexclud-ing stockholding employeesfrom acollective-bargaining unitUnion Furniture Company,,67NLRB 1307;Alderwood Products Corporation,81 NLRB 136:Muskogee Dairy Prod-uctsCo, 85 NLRB520;MutualRough HatCompany,86 NLRB 440;Brookings Plywood'Corporation,98 NLRB 794,Coastal Plywood and Timber Company,102NLRB 300;Everett Plywood d Door Corpoiatson,105 NLRB 17.14N L R B v AmericanNational InsuranceCo,343 U S 395is Inasmuchas the Union wouldnot, as a consequenceof employeesacquiring stock inthe Respondent, occupy a dual capacityas alleged by the Respondent and Member Beeson,Bausch d Lomb Optical Company,108 NLRB 1555,upon which the Respondent and the.dissent rely,is inapposite 364DECISIONSOF NATIONALLABOR RELATIONS BOARDreal.They are substantially the same dire consequences predicted byothers on previous occasions-theoretical consequences which have con-stantly failed to materialize in the practical atmosphere of the bar-gaining processes.On the basis of all the foregoing, and the record as a whole, we findthat the Plan represents a mandatory subject of collective bargainingunder the Act and that the Respondent, since about April 28, 1953, hasrefused to bargain with the Union with respect thereto, in violation ofSection 8 (a) (5) of the Act, and thereby interfered with, restrained,and coerced employees in the exercise of their statutory rights, in vio-lation of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the Respondent set forth in section III,above, occurring in connection with its operations as described in sec-tion I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead tolabor disputes burdening or obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that the Respondent has engaged in the unfair laborpractices set forth above, we shall order that it cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that, since the promulgation of the Plan, theRespondent, upon request, has refused to bargain collectively on thesubject.We shall, therefore, in order to effectuate the policies of theAct, require the Respondent, upon request, to bargain collectively withthe Union as the exclusive representative of its employees in the appro-priate unit with respect to the Plan.Because of the limited scope of the Respondent's refusal to bargain,and because of the absence of any indication that danger of otherunfair labor practices is-to be anticipated from the Respondent's con-duct in the past, we shall not order the Respondent to cease and desistfrom the commission of any other unfair labor practices.Upon the basis of the above findings of fact and upon the entirerecord in this case, we make the following :CONCLUSIONS OF LAW1.OilWorkers International Union, CIO, is a labor- organizationwithin the meaning of Section 2 (5) of the Act.2.All production; construction, and maintenance employees em-ployed by the Respondent in the producing, refining, naturalgasoline, RICHFIELD OIL CORPORATION365pipeline, and Long Beach harbor terminals divisions in the State ofCalifornia, including working foremen and pipeline gaugers, but ex-cluding all clerical, administrative, professional, technical, casual,temporary, marine department, and electrical employees, guards, gate-men, watchmen, and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.OilWorkers International Union, CIO, was on April 17, 1945,and at all times thereafter has been, the exclusive representative of allemployees in the aforesaid unit for the purposes of collective bar-gaining.4.By refusing to bargain collectively with Oil Workers Interna-tional Union, CIO, as the exclusive representative of the employees inthe appropriate unit, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) and(t) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.OrderUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board, hereby orders that Re-spondent, Richfield Oil Corporation, Los Angeles, California, its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from refusing to bargain collectively with OilWorkers Intel national Union, CIO, as the exclusive bargaining rep-resentative of its employees in the appropriate unit with respect to its"Stock Purchase Plan."2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Oil Workers Interna-tional Union, CIO, as the exclusive representative of all its employeesin the aforesaid appropriate unit with respect to its "Stock PurchasePlan."(b)Post at all its operations where employees in the appropriateunit are employed copies of the notice attached hereto marked "Appen-dix A.'"b Copies of said notice, to be furnished by the Regional Direc-tor for the Twenty-first Region, shall, after being signed by Respond-ent's representative, be posted for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-I6 In the event that this Order is enfoi ced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Deciee of the United States Court of Appeals,Enforcing an Order." 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees are customarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, -%r-liat stepsRespondent has taken to comply herewith.MEMBERBEESON, dissenting :I cannot agree with the majority in finding the Respondent guiltyof a refusal to bargain regarding its stock purchase plan.The ma-jority's determination that such plan is a proper subject for compulsorybargainingbetween a corporation and the representative of its eni-ployees is not supported by the language of the Act andcontravenesboth the intent and the basicpurposesof the statute.To so find seemsto me an utterlyunrealistic and dangerous expansionof theusual areaof collectivebargaining.It isin myopinion notin theinterests of thepublic much less the trueinterests of the parties.Section 8 (a) (5) and 8 (d), insofar as pertinent, requires bargain-ing as to "wages" and "other terms and conditions of employment."'Admittedly, the courts in cases likeInland Steeland W., W.Grasshave-held that such matters as pensions and insurance coverage, whichguarantee to the employees definite immediate or future benefit, areencompassed by the above provisions.However, the stock purchaseplan here involved, unlike those matters, affords no certainty whatso-ever of either present or future emolument to any employee.The planismerely designed to encourage employees to become coentrepreneurs,,sharing in a future potentially profitable investment, subject to all therisks faced by the other stockholders.The Coinpany's contributionunder the plan has no immediate value to the employee. Its futurevalue is purely speculative, depending on business conditions, the suc-cess of management, and the fortunes of the market place.The em-ployee's own investment is equally speculative and is subject to neitheran assuredreturn nor a guarantee of principal or dividend.To find an offer to employees of coownership with an indefinite,.speculative possibility of capital enhancement, to constitutea wage orterm or condition of employment, strips those phrases of their ordinarymeaning.Merely because the plan is offered to employees does not, ofcourse, convert it to a mandatory bargainingissue."And the ma-17 See NL. B. B v. BemisBiosBag Co,206 F 2d 33 (C A 5), where the court heldthat merely because company housing was limited to employees did not mean that it wasa bargainable issueSee also The Scope of Collective Bargaining,Professor Robert D_Gray, Circular No 21, California Institute of Technology, where it is shown that the Actdid not intend to require bargaining merely because a subject can affect"employmentconditions.To the same effect, see Regulation of Collective Bargaining by the National'Labor Relations Board,by Archibald Cox and John T. Dunlop, 63 Harvard Law Review-389. RICHFIELD OIL CORPORATION367jority has failed to cite any legislative history for subverting the usualmeaning of the language of the Act.In an attempt to support its position that the stock purchase planconstituted "wages;' the majority refers to provisions in the InternalRevenue Code, and related regulations which indicate company con-tributions under the plan are deductible as compensation for servicesrendered.Obviously, the treatment of such contributions for taxpurposes is not dispositive of the issue under the Labor-ManagementRelations Act.In any event, the majority disregards the most sig-nificant parts of the code and regulations, I. e., the tax effect upon theemployee.These provide that company contributions are not re-ported by the employees as ordinary income like wages.Rather,under a stock purchase plan the employee reports no income whatso-ever at the time of the employer's contribution, and in general, reportsany amount above his own contribution, at the time of distributionand/or sale, as a long-term capital gain. If no appreciation over hisown contribution is realized by the employee, he reports no taxableincome whatsoever, while a loss is reported as long-term capital loss.18Consequently, for tax purposes, the employee under a stock purchaseplan is taxed in a manner closely analogous to other investors of riskcapital.Apart from the fact that stock purchase plans fall outside the tra-ditional meaning of "wages" and "other terms and conditions of em-ployment," I believe other sections of the Act as well as its basic policiesestablish beyond doubt that Congress not only never intended thequoted language to include stock purchase plans, but on the contraryintended to exclude such matters from the scope of compulsory bar-gaining.Under Section 2 (3) and (11), for example, supervisoryper§onnel were removed from the operation of the Act.This means,as indicated by the court in the recentRetail Clerkscase,19 that a unionis prohibited from insisting on bargaining with respect to the selec-tion and duties of management representatives, regardless of theirincidental effect on the working conditions of employees.As the selec-tion and functions of representatives of the owners are beyond thestatutory limits of compulsory bargaining, certainly the determina-tion of the very ownership of the company, involved in a stockpurchase plan, cannot be included in the required bargaining areawithout violating the intent of Congress.Moreover, in Section 1 of the Act, Congress manifested a clear in-tention of protecting from interference by employers and labor organi->e See section 165 (b) of the Inteinal Revenue Code of 1939, substantially reenacted inSection 402 of the Internal Revenue Code of 1954, and section 39 165-6 of Treasury Regu.lations 118Pensions receive a diverse treatment,with amounts above the employee con-tribution treated as ordinary incomeAlso, the value of stock bonuses is reported as ordi-nary income based on the value when receivedTreasury Regulations 118, section3922 (a)-31°NL. B. B v Retail Clerks Union Local 648,211 F 2d 759 (C A 9) 368DECISIONSOF NATIONAL ;LABOR RELATIONS_ BOARDzations the "legitimate rights" of each other.Management cannotand should not be permitted to interfere with the internalaffairs ofunions.20Conversely, unions cannot and should not be permitted tointerfere with matters solely within the province of management 21Among the latter's exclusive responsibilities would seem to be withoutquestion, dividend policy, type and amount of financing, including debtto be incurred, and the like.Yet these are precisely the matters whichare relevant to and must be considered in the formulation and admin-istration of any stock purchase plan, and they are matters concerningwhich the majorityis insubstance now requiring the company to bar-gain with the union. It is difficult to conceive of any more flagrantinvasion of what were heretofore considered the "legitimate rights"of employers, designed to be protected by the Act.The majority likewise projects the Union into an inconsistent dualrole of representing employees as workmen interested in better wagesand improved hours and working conditions, and at thesame timerepresenting those employees who participate in theplan as stock-holders interested in higher dividends, etc.The Board,inBausch dLomb Optical Company,108 NLRB 1555, recentlyrecognized thedangers latent in a union serving in the dual capacityof competingemployer and bargaining representative of the employees. The Boardthere stated : "For the Union has acquired a special interest which maywell be at odds with what should be its sole concern-that of repre-senting the interests of the Respondent's employees."And in numer-ous cases,the Board has emphasized the duty of a union to representall employees in the unit without discrimination between them.22 Ibelieve an employee can invest his savings in the company for whichhe works, as in any others, and at the same time be a good union mem-ber.I do not believe, however, that the union which represents himcan wear two hats and still successfully bargain for the employeesas employees.To force the union into this dual position requires aneglect of one responsibility or the other.It is of course no answer to the union's problem of dual responsi-bility to suggest, as does the majority, that the employer need notbargain with the union as a representative of the employees in theircapacity of stockholders.As already mentioned, matters relating toSee,eg.,N. L R.B. v. Dalton TelephoneCo, 187 F. 2d 811 (C. A 5),in which thecourt ruled that a union's registering under a State statute was a matter outside the areaof compulsory bargaining21See 79 Congressional Record 7073See also Regulation of Collecteive Bargaining bythe National Labor Relations Board,03 Harvard Law Review 389,supra,inwhich theauthors discuss theInlam.d Steeldecision,and wain that it would violate the basic pur-poses of the Act and the best interests of collective bargaining,if it should be regarded asindicating that all issues are bargainableThey urge that we bearinmind that thereare three types of issues'(1) Issues for joint labor-management determination, whichare bargainable;(2) issues involving management pierogative,concerning which bar-gaining should not be compulsory;and, (3) issues involving internal affairs of unions,concerning which bargaining should not be compulsory either.22 See, e. g.,HughesToolCompamy,104NLRB 318. RICHFIELD OIL CORPORATION369the employees as stockholders (such as dividends and financialstructure) are the very meat of the stock purchase plan and itsadministration.Moreover, there are numerous instances where the union while at-tempting to act as employee representative on stock purchase plansof necessity will be faced with issues involving the interests of stock-holder-employees as opposed to those of nonstockholder-workers,viz:a union,as representative of the stockholder-members, would want todemand an assured dividend under the stock purchase plan, but suchprovision might in the future shackle its proper bargaining functionof seeking increased wages for all employees in the unit. Indeed, asa result of the union's dual position under the majority's decision, anemployer might be required to furnish confidential business data rele-vant to a stock plan, which information the union, as representativeof the workers generally, has previously been held without right todemand.23I consider it also important that, not only are the employer's rightsinfringed upon by the majority, but also subjeet to impairment arethe rights of other stockholders of the company.A labor union wouldbe enabled to obtain domination over a controlling number of shares,thereby prejudicing the status of the other stockholders.24The ma-jority's pious observation that an employer would not have to agreewith the union is hardly a satisfactory response.As the Board itselfsaid inBauschcCLomb:Nor would Respondent's right not to accede to any such de-mands, as suggested by the Trial Examiner, be a satisfactoryanswer in light of the fact that the demands could be implementedby effective threats to the Respondent that, if it failed to accept theUnion's terms, its plants would be struck and picketed .. .In summary, I believe that the majority's decisionrequiringbar-gaining on stock purchase plans is contrary to the language of theAct, the intent of Congress, and the fundamental purposes of the Act.Such conclusion does not imply that I am in any way opposed tothe voluntary establishment of stock purchase plans.They providean added inducement to become a shareholder and presumably gaina greater interest in the success of the enterprise.This, many peoplebelieve, is a very good thing, stimulating participation in the Ameri-can enterprise system and should be encouraged, not discouraged. Iagree.23 SeeMcLean-Arkansas Lumber Company, Inc,109 NLRB 1022u In fact, would not the inevitable step in required bargaining on a stock purchase planbe a demand for a seat on the board of directors to protect the interests of the employee-stockholders?If such an eventuality occurs we should have moved very close to theEuropean institution of codetermination,where,by law,employees are represented on theboard of directors with an equal voice in management decisions.338207-55-vol. 110-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerhaps, our difficulty lies in the tendency to make of the Act astrait jacket instead of a direction post in industrial relations whichI feel Congress intended it to be.The decision that stock purchaseplans are subject to compulsory bargaining may tend to stop the recenttrend in their growth. I believe this would be most regrettable. It isan unfortunate tendency to confuse voluntary discussion of mattersof mutual interest with the statutory right to bargain over them.Hitherto most companies have as a matter of common sense andcourtesy discussed such proposed offerings with the unions represent-ing their employees and few unions have attempted to insist on bar-gaining regarding either the inception of the plan or the detailsregarding it, especially since the plans have been voluntary.To besure, any type of plan obviously intended to detract from the union'sinfluence or to serve as an offering of benefit to defeat a union wouldbe of a coercive nature and thus unlawful. Far better, it seems to me,than to throttle a means of sharing in ownership of the enterprise is toencourage the voluntary establishment of such beneficial plans andthe voluntary discussion of mutual problems regarding them.Since this plan meets neither the meaning of wages or conditionsof employment as I see it, nor is it in the interest of any of the parties,including the public, to make it a matter of compulsory bargaining,I cannot find with my colleagues that the Respondent has violated thelaw.Accordingly, I would dismiss the complaint.MEMBER MURDOCH- took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with Oil WorkersInternational Union, CIO, as the exclusive representative of allthe employees in the bargaining unit described below with respectto our "Stock Purchase Plan," and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is : All production, construction, and main-tenance employees employed by the Employer in the producing,refining, natural gasoline, pipeline, and Long Beach harborterminals divisions in the State of California, including workingforemen and pipeline gaugers, but excluding all clerical, adminis-trative, professional, technical, casual, temporary, marine depart- AMALGAMATED LOCAL 286, ETC.371ment, and electrical employees, guards, gatemen, watchmen, andall supervisors as defined in the Act.RICHFIELD OIL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.AMALGAMATEDLOCAL286,INTERNATIONALUNION,UNITED AUTOMO-BILEWORKERS OF'AMERICA, AFLandHAROLDVLASAKAND PAULSCHWARTZ.Case No. 13-CB-248. October 18, 1954Decision and OrderOn December 4, 1953, Trial Examiner Samuel Binder issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had not engaged in certain unfair labor practiceswithin the meaning of Section8 (b) (1) (A)of the Act and recom-mending that the complaint be dismissed in its entirety,as set forthin the copy of the Intermediate Report attached hereto. Thereafter,the General Counsel filed exceptions to the Intermediate Report and asupporting brief.The Respondent requested leave, and was permitted,to file a brief in reply to the General Counsel's brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs,and the entire record in thecase, and finds merit in the General Counsel's exceptions.The Trial Examiner found that the Respondent did not violateSection8 (b) (1) (A) of the Actby threatening to deprive the com-plainants,Vlasak and Schwartz,of certain insurance benefits for fail-ing to maintain membership in good standing in its organization.Hebased this conclusion on his interpretation of the Respondent's thencurrent contractwithDelta Star Electric Division,H. K. PorterCo., Inc., which he found had terminated preexisting insurance bene-fits as a condition of employment and made them available to em-ployees solely as an incident of union membership.For this reason,the Trial Examiner found that the Respondent was privileged to re-quire membership in good standing as a prerequisite for the enjoy-ment of the insurance benefits in question.Because we disagree with the Trial Examiner's interpretation ofthe contract,we find that the Respondent violated Section 8 (b) (1)110 NLRB No. 53.